                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

RANDY VERNATTER,

             Petitioner,

                   v.                     CAUSE NO. 3:18-CV-150-RLM-MGG

WARDEN,

             Respondent.

                             OPINION AND ORDER

      Randy Vernatter, a prisoner without a lawyer, filed a habeas corpus

petition challenging a disciplinary hearing (STP 17-12-29) held on December 7,

2017, in which a disciplinary hearing officer found him guilty of engaging in an

unauthorized financial transaction in violation of Indiana Department of

Correction policy B-220. ECF 2 at 1. As a result, he lost earned credit time. Id.

The Warden filed a return. ECF 8. Mr. Vernatter filed a traverse and a

memorandum. ECF 10 and 11.

      This case is virtually identical to Vernatter v. Warden, 3:18-CV-149 (N.D.

Ind. filed February 28, 2019). In that case, Mr. Vernatter challenged another

disciplinary hearing (STP 17-12-28) held the same day in which a disciplinary

hearing officer found him guilty of a separate count of engaging in an

unauthorized financial transaction in violation of Indiana Department of

Correction policy B-220.

      In this case, Mr. Vernatter was charged with receiving $50 from Elena

Baker on October 4, 2017. In the other case, he was charged with receiving $80
from Elena Baker on September 22, 2017. Both events were uncovered during

the same investigation and he was charged with both on the same day. His prison

disciplinary hearings were held the same day. He filed a habeas challenge to both

on the same day. Both present the same three grounds for habeas corpus relief

phrased in nearly identical terms. Both have nearly an identical traverse and

memorandum. The only meaningful distinctions are the underlying facts

mentioned above.

      The adjudication of his other habeas petition addressed the same claims

presented here and found he was not entitled to habeas corpus relief. In the

interests of judicial efficiency, the court adopts the opinion rendered in Vernatter

v. Warden, 3:18-CV-149 (N.D. Ind. filed February 28, 2019), order entered May

22, 2019, ECF 12, as the explanation for why habeas corpus relief is denied in

this case. A copy of that previous opinion is attached.

      If Mr. Vernatter wants to appeal this order, he does not need a certificate

of appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he can’t

proceed in forma pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3)

an appeal in this case couldn’t be taken in good faith.

       For these reasons, the court:

      (1) DENIES the habeas corpus petition;

      (2) DIRECTS the clerk to attach a copy of the order denying habeas corpus

relief in Vernatter v. Warden, 3:18-CV-149 (N.D. Ind. filed February 28, 2019),

order entered May 22, 2019, ECF 12, to this order;



                                         2
(3) DENIES Mr. Vernatter leave to appeal in forma pauperis; and

(4) DIRECTS the clerk to close this case.

SO ORDERED on January 27, 2020


                                     s/ Robert L. Miller, Jr.
                                     JUDGE
                                     UNITED STATES DISTRICT COURT




                                 3
